Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to DE 102019006960.9 filed on October 7, 2019 is acknowledged in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 9-13is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebski et al. (US Pub. 2014/0123758) in view of Hopf (EP 1818638) (both new cited).
Regarding claims 1 and 13, Gebski et al. discloses a furnace structural integrity monitoring systems and method that capable of performing a method of checking the functional condition of a metallurgical furnace (102), the method comprising the following steps: establishing a set-point parameter corresponding to an optimum functional condition of the metallurgical furnace (102) and characterizing vibratory behavior thereof (Par. 82, “reference values such as AE threshold values”); determining an actual-value vibratory-behavior parameter in operation of the metallurgical furnace (102) (Par. 90, “Detecting an AE event with at least three AE sensors may help facilitate triangulation of the origin of the AE event (represented graphically by point 170) based on, for example, the differences in times of arrival measured for each AE sensor 116”) ; and comparing the parameters, determining any difference therebetween, and deriving the functional condition of the furnace from a magnitude of the difference (Par. 90, “The location of the origin 170 of the AE event relative to the AE sensors 116 can be converted into a physical location on the furnace 102 using the known locations of the AE sensors. Optionally, the controller 120 can include a location module 172 to calculate the location of the origin 170 of an AE event relative to the at least three AE sensors 116”; Par. 103, “the AE intensity detected using the AE sensors 116 is compared to and exceeds one or more of the AE threshold values 156, the controller 120 may generate a corresponding output”; Par. 116, “the AE threshold values 156 are selected so that the AE monitoring system 100 can detect, and optionally locate the source of, AE events within the furnace 102 before the outer shell 108 reaches its failure point. In this configuration, the AE monitoring system 100 can be used to help predict potential points of failure on the outer shell 108 before such failures occur”) (Fig. 1-6; Abstract; Par. 1, 7, 50-90 and 93-106).  Gebski et al. does not disclose the furnace is an induction crucible furnace.  Hopf discloses a method for monitoring an induction furnace (via crucible 2), monitoring the coil-yoke insulation (9) and the ground fault monitor (8) (Fig. 1-5; Par. 9-12 and 18-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gebski et al., the furnace is an induction crucible furnace, as taught by Hopf, for the purpose of providing the system and method for monitoring the structural integrity and physical deformation for the induction furnace.
Regarding claim 2, Gebski et al. discloses the set-point parameter is determined in a new condition of the furnace (102) under nominal condition with regard to maintenance operation (Fig. 105; Par. 82-83 and 106).  Hopf discloses the induction crucible furnace (2).
Regarding claim 3, Gebski et al. discloses the set-point parameter is provided and is measured during operation of the furnace (102) (Fig. 1-5; Par. 82-83).  Hopf discloses the induction crucible furnace (2).
Regarding claim 4, Gebski et al. discloses the step of generating an alarm signal or other message if the difference exceed a predetermined threshold value (Par. 24-25, 84, 99, 103, 105).
Regarding claim 5, Gebski et al. discloses the step of: using as the point parameter a range characterizing the vibratory behavior (Fig. 1-5; Par. 72-74 and 75-76).
Regarding claim 6, Gebski et al. discloses the actual-value parameter is determined by a sound-level measurement and is compared with corresponding set-point sound level (Fig. 1-5; Par. 82, 86-90 and 103-106).
Regarding claim 9, Gebski et al. discloses the actual-value parameter of the furnace (102) is determined by evaluation by frequency analysis (Fig. 1-5; Par. 17, 72, 76 and 94).  Hopf discloses the induction crucible furnace (2)
Regarding claim 10, Gebski et al. discloses the actual-value parameter of the furnace is determined by a long-term observation continuously or in regular intervals (Par. 86-88).  Hopf discloses the induction crucible furnace (2).
Regarding claim 11, Gebski et al. discloses the actual-value parameter of the furnace (102) is determined by trend observation (Fig. 1-5; Par. 86-91).  Hopf discloses the induction crucible furnace (2).
Regarding claim 12, Gebski et al. disclose the actual value parameter is determined with metallurgical furnace (102) (Par. 86).  Hopf discloses an induction crucible furnace (2) with channel inductor (4) (Par. 15).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebski et al. (US Pub. 2014/0123758) in view of Hopf (EP 1818638) and further view of Jiang et al. (CN 103834758) (new cited).
Regarding claim 7, Gebski/Hopf disclose substantially all features of the claimed invention as set forth above including from Gebski, the actual-value parameter is determined by measurement of acoustic emission of the furnace and is compared with corresponding set-point value (Par. 86-90) except the actual-value parameter is determined by measurement of electromagnetic waves.  Jiang et al. discloses the parameter is determined by measurement of electromagnetic waves (Par. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gebski/Hopf, the actual-value parameter is determined by measurement of electromagnetic waves, as taught by Jiang et al., for the purpose of suitable to the user specific application to use the non-contact measurement.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebski et al. (US Pub. 2014/0123758) in view of Hopf (EP 1818638) and further view of Sadri et al. (US Pub. 2009/0093978) (new cited).
Regarding claim 8, Gebski/Hopf disclose substantially all features of the claimed invention as set forth above including from Gebski, the actual-value parameter of the furnace (102) is measured with acoustic sensors, vibration sensors, strain gauges, optical sensor and temperature sensors; and from Hopf, the induction crucible furnace (2) except the actual-value parameter of the induction furnace is measured with inductive and/or capacitive sensors and/or piezo sensors.  Sadri et al. discloses the actual-value parameter of the induction furnace is measured with piezo sensors (Fig. 1; Par. 26 and 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Gebski/Hopf, the actual-value parameter of the induction furnace is measured with inductive and/or capacitive sensors and/or piezo sensors, as taught by Sadri et al., for the purpose of selecting certain sensor that suitable to the user specific application for monitoring acoustic emission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/9/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761